Citation Nr: 0112307	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-16 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for left knee 
retropatellar pain syndrome (RPPS).

2.  Entitlement to service connection for right wrist de 
Quervain's syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel




INTRODUCTION

The veteran had active service from November 1994 to August 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle 
Washington.  In pertinent part, the RO denied entitlement to 
service connection for left knee RPPS and right wrist de 
Quervain's syndrome.  

Jurisdiction of the veteran's claim and appeal has been 
assumed by the Phoenix, Arizona VARO.  

The case has been forwarded to the Board for appellate 
review.  


FINDINGS OF FACT

1.  Left knee RPPS was reported in active service.

2.  Left knee RPPS is no longer shown by the medical evidence 
of record.

3.  Right wrist de Quervain's syndrome was reported in active 
service.  

4.  Right wrist de Quervain's syndrome is no longer shown by 
the medical evidence of record.  


CONCLUSIONS OF LAW

1.  Left knee RPPS was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.303 (2000).  
2.  Right wrist de Quervain's syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; VCAA of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses that the 
veteran was seen in December 1994 with complaints of left 
knee pain.  On examination there was evidence of tenderness 
noted.  The diagnosis was low-grade chondromalacia patella.  
He was seen in May and June 1995 with complaints of right 
wrist pain.  On examination, pain against thumb extension was 
noted.  X-rays were normal.  The diagnosis was de Quervain's 
syndrome, right and 1st dorsal compartment tenosynovitis.  He 
was also seen in September and November 1998 with complaints 
of left knee pain.  Examination of the knee revealed positive 
crepitation and popping with flexion.  The diagnosis was left 
knee RPPS.  He was seen again in January and February 1999 
with complaints of left knee pain.  On examination there was 
evidence of clicking and popping.  The diagnosis was left 
knee RPPS.  X-rays of the left knee were negative.  

An April 1999 VA examination report shows the veteran related 
that his right wrist de Quervain's tenosynovitis had begun in 
1995.  The diagnosis was resolved right de Quervain's 
tenosynovitis.  He also stated that he had experienced left 
knee pain since 1998.  The diagnosis was normal examination 
of the left knee.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2000).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under law administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  

The Secretary shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible, no further 
assistance to the appellant in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
the appellant as mandated by the VCAA of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).





In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.

Congress recently passed the VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), modifying the adjudication of all 
pending claims.  

As set forth above, the new law revises the former 
38 U.S.C.A. § 5107(a) to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  It 
also specifically enumerates the requirements of the duty to 
assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  

Moreover, the veteran as well as his representative have been 
offered the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Analysis

I.  Entitlement to service connection 
for left knee RPPS.

The Board's review of the evidentiary record discloses that 
while the service medical records show the veteran was 
treated for and diagnosed with left knee RPPS, the recent VA 
examination failed to demonstrate the current existence of 
left knee RPPS or any other left knee disability.  The VA 
examiner concluded that the examination of the left knee was 
normal.  In the absence of medical evidence of a current 
disability the claim of entitlement to service connection 
must be denied.  Hickson, supra.  As the veteran is not shown 
to have left knee RPPS related to his period of service, 
there exists no basis upon which to predicate a grant of 
entitlement to service connection.  Hickson, supra.

The veteran's own opinions and statements that he has left 
knee RPPS related to his period of service is not competent 
evidence in this case.  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has left knee RPPS.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for left knee RPPS.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Entitlement to service connection for 
right wrist de Quervain's syndrome

The Board's review of the evidentiary record discloses that 
while the service medical records show the veteran was 
treated for and diagnosed with right wrist de Quervain's 
tenosynovitis, the recent VA examination failed to 
demonstrate the current existence of right de Quervain's 
tenosynovitis.  The VA examiner concluded that right wrist de 
Quervain's tenosynovitis was resolved.  In the absence of 
medical evidence of a current disability the claim of 
entitlement to service connection must be denied.  Hickson, 
supra.  As the veteran is not shown to have right wrist de 
Quervain's tenosynovitis related to his period of service, 
there exists no basis upon which to predicate a grant of 
entitlement to service connection.  Hickson, supra.

The veteran's own opinions and statements that he currently 
has right wrist de Quervain's tenosynovitis related to his 
period of service is not competent evidence in this case.  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has right wrist de Quervain's tenosynovitis.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to right wrist de Quervain's syndrome.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for left knee RPPS is 
denied.  

Entitlement to service connection for right wrist de 
Quervain's syndrome is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

